DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-17 and 19-26 and pending and being examined.

Response to Amendment
The previous objection of Claims 1 and 8 are withdrawn in light of the amendments.
The previous rejection of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the amendments.
The previous rejection of Claims 2, and  7, under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, are withdrawn in light of the amendments.
The previous rejection of Claim 1-17, and 19-26, under 35 U.S.C. 103 as being unpatentable over FR 2931832 A1 to Caux (hereinafter Caux) and in further view of US 2015/0094400 A1 to Zheng et al. (hereinafter Zheng) are withdrawn in light of the Applicant’s arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 depends from claim 2, which has been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-12, 14, 23 and 24, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 1740207 A to Chen (hereinafter Chen).
Regarding claims 1, 11 and 14, Chen teaches an epoxy curing agent comprising 10-60% of a polyamide-amine dendrimer, 10-70% of an aliphatic polyamine, and 10-45% of an aromatic polyamine (See abstract and para 10). Specifically, in example 1, Chen teaches an epoxy composition comprising 15 g of m-phenylene diamine (108 g/mol), 15 g of 4,4’-diaminodiphenylenemethane (198 g/mol), 25 g of triethylenetetramine (146 g/mol), 45 g of a polyamide-amine having an ethylenediamine core and 32 functional amine group per molecule (i.e. AHEW=32 amine/mol), and 600 g of a bisphenol A epoxy resin, EPON 828 (Mn ~700 g/mol) (para 22). The above EPON 828 has a Mn of about 700 g/mol and an EEW of 185-192, and is difunctional (i.e. two epoxy groups), and meets the epoxy resin cited in claim 14. The above components are mixed as a liquid and cured at 80 deg C and post cured at 120 deg C (See examples, para 22-27) and used for adhesives and coatings (para 4), which meets 
AHEW=molecular weight/(# amine hydrogens), and if there are 32 amine groups per molecule, the above polyamide-amine would have a mol. wt. of 1024 g/mol. Thus, the above correlates to a (sum mol. wt. aromatic rings)/(sum of total mol. wt. in composition) of (0.14+0.076+0.857)/(1.283), and an aromaticity of 83.6%, which meets the claimed range.

Regarding claim 8-10, 12, 23 and 24, as cited above, Chen teaches using m-phenylene diamine (108 g/mol), and a phenyl group has about a mw of 76 g/mol. Thus, the m-phenylene diamine (108 g/mol) has an aromaticity of about 70% which meets the claimed range and has a melting point of 64-66 deg C, which meets claim 9. Chen also teaches use of 4,4’-diaminodiphenylenemethane (198 g/mol), (para 22), which has a melting point of 88-92 deg C and 2 amines, which correlates to an equivalent weight of 99 g/eq and meets claims 9 and 10.
Chen also teaches the aromatic polyamine is specifically m-aminobenzyamine (para 30), which meets the aromatic amine cited in claim 12, has an aromaticity of 62%, and a melting point of 37 deg C, or m-xylylenediamine (para 42), which has an aromaticity of 55.8%. The above meets claims 8-12, 23, and/or 24. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 3, 4, 8-12, 14, 17, 19-24, and 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2931832 A1 to Caux (hereinafter Caux) and in further view of CN 1740207 A to Chen (hereinafter Chen).

Regarding claims 1, 3, 4, 8-11, 14, and 23-24, Caux teaches a coating composition comprising a resin composition and a hardening composition for use to prepare blocks of coated waste (See abstract). Caux further teaches the resin composition comprises diglycidyl ether of bisphenol A, (DGEBA), with an eew of 190-210 which has a degree of aromaticity of 40-50%, (page 2, ln 63-67), wherein hardening composition comprises an aromatic polyamine and cycloaliphatic amine, (page 3, ln 90-91). The coating composition comprises 50-80 wt% of epoxy resin and 20-50 wt% of the curing composition (page 2, ln 54-55), wherein the resin composition comprise 80-95 wt% of the epoxy resin, and the curing composition comprises 50-70 wt% or 30-50 wt% of aromatic polyamine and 50-60 wt% or 20-40 wt% of the cycloaliphatic amine (page 3, ln 106-110). In the Examples, 89 wt% of diglycidyl ether of bisphenol is used as the resin composition, and 35.85 wt% of methylene dianiline, (i.e. 4-methyl, and 22.66 wt% of dimethylmethylenebis(cyclohexylamine), is used in the curing composition (page 4, ln 156-169). 
Using the above teachings, 50% of aromaticity of DGEBA with eew 190-210, correlates to a Mw of about 380-420 g/mol. The above methylenedianiline (m.p. 89 deg C) has a molar mass of 198.26 g/mol, a NH eq. wt of 99.16, with 152.19 g/mol of it from the aromatic portion (76.8 aromaticity), and dimethylmethylenebis(cyclohexylamine) has a molar mass of 238.4 g/mol. The 89.5 g of DGEBA at 50% aromaticity of 380 g/mol, 35.86 g of methylenedianiline at 76.8%  aromaticity and 22.6 g of dimethylmethylenebis(cyclohexylamine) correlates to a 0.25 mols of DGEBA, 0.18 mols of methylenedianiline, and 0.09 mols of dimethylmethylenebis(cyclohexylamine), with 0.125 + 0.14 mols of aromatic rings, or 0.265/0.52, or 51% aromaticity, which meets the claimed range.
Caux does not explicitly teach the polyamidoamine. 
However, Chen teaches an epoxy curing agent comprising 10-60% of a polyamide-amine dendrimer, 10-70% of an aliphatic polyamine, and 10-45% of an aromatic polyamine (See abstract and para 10). Specifically, in example 1, Chen teaches an epoxy composition comprising 15 g of m-phenylene diamine (108 g/mol), 15 g of 4,4’-diaminodiphenylenemethane (198 g/mol), 25 g of triethylenetetramine (146 g/mol), 45 g of a polyamide-amine having an ethylenediamine core and 32 functional amine group per molecule (i.e. AHEW=32 amine/mol), and 600 g of a bisphenol A epoxy resin, EPON 828 (Mn ~700 g/mol) (para 22).The above components are mixed as a liquid (See examples) and cured at room temperature to 120 deg (See abstract), and used for adhesives and coatings (para 4), which is in the same field of use of epoxy compositions using similar and compatible combination of aromatic and aliphatic polyamines as used above in Caux. Chen further teaches the addition of the polyamide-amine to the curing agent composition improves heat resistance, impact strength, and Tg, with a wider curing temperature range, and adjustable gel curing time (para 14-15) because the polyamide-amine has a toughening effect due to the high density of NH2 groups to having a higher network density (para 16-17).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the polyamide-amine of Chen in the curing composition of Caux because Chen teaches the same field of use of epoxy compositions using similar and compatible combination of aromatic and aliphatic polyamines as used above in Caux, and Chen further teaches the addition of the polyamide-amine to the curing agent composition improves heat resistance, impact strength, and Tg, with a wider curing temperature range, and adjustable gel curing time (para 14-15) because the polyamide-amine has a toughening effect due to the high density of NH2 groups to having a higher network density (para 16-17).

Regarding claim 12, as cited above and incorporated herein, the combination of Caux and Chen teaches claim 1. Caux also teaches examples of the aromatic polyamine also include p-phenylene diamine or diaminophenylsulfone (page 3, ln 111-115) and Zheng teaches the Ancamide 506 (para 79), which meets the claimed polyamidoamine cited in claim 13.
Caux does not explicitly teach the aromatic polyamines listed in claim 12 and 13. 
However, Chen also teaches the aromatic polyamine is specifically m-aminobenzyamine (para 30), which meets the aromatic amine cited in claim 12, has an aromaticity of 62%, and a melting point of 37 deg C, or m-xylylenediamine (para 42), which has an aromaticity of 55.8%. The above meets claims 8-12, 23, and/or 24, and also demonstrates that m-aminobenzyamine and/or m-xylylenediamine are suitable aromatic polyamines for use as curing agents in epoxy resin compositions.
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the aromatic amines of Chen for the aromatic polyamine in the curing composition of Caux because Chen teaches the same field use of epoxy compositions using a similar and compatible combination of polyamines as used above in Caux, and Chen also teaches specific examples of aromatic polyamine include m-aminobenzyamine (para 30), or m-xylylenediamine (para 42), which  also demonstrates that m-aminobenzyamine and/or m-xylylenediamine are suitable aromatic polyamines for use as curing agents in epoxy resin compositions. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Regarding claims 17, 22, and 26, as cited above and incorporated herein, the combination of Caux and Chen teaches claim 1.
Caux teaches the resin composition comprises 80-95 wt% of epoxy resin, 2-10 wt% of a reactive diluent such as ethylhexylglycidyl ether, 2-8 wt% of crosslinking initiator diluent such as benzyl alcohol (i.e. plasticizing diluent), and 0.5-2 wt% of thixotropic agent (page 2, ln 54-62 and Examples, page 4), which overlaps and meets the claimed amounts cited in claim 17 and 25. The curing composition also comprises 50-70 wt% or 30-50 wt% of aromatic polyamine and 50-60 wt% or 20-40 wt% of the cycloaliphatic amine (page 3, ln 106-110).
Using the above teachings, 50% of aromaticity of DGEBA with eew 190-210, correlates to a Mw of about 380-420 g/mol. The above methylenedianiline (m.p. 89 deg C) has a molar mass of 198.26 g/mol, a NH eq. wt of 99.16, with 152.19 g/mol of it from the aromatic portion (76.8 aromaticity), and dimethylmethylenebis(cyclohexylamine) has a molar mass of 238.4 g/mol. The 80 g of DGEBA at 50% aromaticity of 380 g/mol, 30 g of methylenedianiline at 76.8%  aromaticity and 40 g of dimethylmethylenebis(cyclohexylamine) correlates to a 0.21 mols of DGEBA, 0.15 mols of methylenedianiline, and 0.17 mols of dimethylmethylenebis(cyclohexylamine), with 0.105 + 0.12 mols of aromatic rings, or 0.225/0.53 or 42% aromaticity, which demonstrates that the above amounts overlap and meet the claimed range.

Regarding claims 19-21, as cited above and incorporated herein, the combination of Caux and Chen teaches claim 1. Caux further teaches the composition is prepared by mixing the resin composition and the curing composition, incorporating waste such as magnesium bars or radioactive ash into the composition in an amount of 40-70 wt% with 30-60 wt% composition, and curing it at 20-25 deg C to form a block of coated waste (page 4-5), which meets claims 19-21.

Allowable Subject Matter
Claims 5-7, 13, 15, and 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As cited above, the closest prior art is Chen and Caux. 
Neither Chen nor Caux teaches the polyamidoamine as a product of the reaction of aliphatic polyethylene polyamine and a fatty acid as cited in claims 5-7, 13, 15, and 16,

Response to Arguments
Applicant’s arguments, see page 7-11, filed 03/03/2022, with respect to the rejection(s) of claim(s) 1, 3-17, and 19-26, under 35 U.S.C. 103 as being unpatentable over FR 2931832 A1 to Caux (hereinafter Caux) and in further view of US 2015/0094400 A1 to Zheng et al. (hereinafter Zheng) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Chen reference cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766